WR-82,154-02
                                            COURT OF CRIMINAL APPEALS
                                                             AUSTIN, TEXAS
                                            Transmitted 5/26/2015 3:04:26 PM
                                              Accepted 5/27/2015 9:02:54 AM
             WR-82,154-02                                     ABEL ACOSTA
                                                                      CLERK

                                                RECEIVED
IN THE COURT OF CRIMINAL APPEALS COURT OF CRIMINAL APPEALS
                                                5/27/2015
      OF THE STATE OF TEXAS                ABEL ACOSTA, CLERK




  Ex parte KENITH ROBERT EVANS




    Petitioner’s Motion for Rehearing
 of Application of Writ of Habeas Corpus




         JASON D. CASSEL
        Bar Number: 24006970
           jdc@emafirm.com
       ALBRITTON LAW FIRM
             P.O. Box 2649
        Longview, Texas 75606
    Phone Number: (903) 758-5200
   Facsimile Number: (903) 758-7397
                                   WR-82,154-02
                    IN THE COURT OF CRIMINAL APPEALS
                           OF THE STATE OF TEXAS


Ex parte KENITH ROBERT EVANS


                   APPLICANT’S MOTION FOR REHEARING


TO THE HONORABLE COURT OF CRIMINAL APPEALS:
      Comes now the Applicant, by and through his Attorney, Jason D. Cassel, and

respectfully submits to the Court his Motion for Rehearing in the above entitled and

numbered cause.


                           GROUND FOR REHEARING
      The Court dismissed the Application for Writ of Habeas Corpus without

written order.    In WR-82,154-01, the application was dismissed stating the

sentence has been discharged, citing Ex parte Harrington, 310 S.W.3d 452 (Tex.

Crim. App. 2010). These two applications are inextricably intertwined and relief in

WR-82,154-01 would affect this application. Thus, Counsel requests that the Court

grant the motion for rehearing for consideration with WR-82,154-01


                            Argument and Authorities
      This Court dismissed Applicant’s Writ of Habeas Corpus. Mr. Evans has

filed a motion for rehearing in WR-82,154-01. In this cause, trial counsel filed an

affidavit stating that he sure that if he recommended Mr. Evans accept a 20 year

sentence, “he must have been looking at a minimum sentence of 25 years had he
gone to trial.” CR-51, Affidavit of Steve Kattner. This was based upon the premise

that Mr. Evans had another valid felony conviction. Ostensibly, this would have

been for the conviction in Cause 25,931-B, the subject of the application for writ of

habeas corpus in WR-82,154-01. Thus, the validity of that conviction has a bearing

on the advice provided by trial counsel in this cause. Additionally, Mr. Evans is

currently under indictment in Gregg County Cause 42,357-B where the conviction

at issue here and in WR-82,154-01 are being used as a felony enhancements,

making the punishment range to that of 25-99 years or Life. See CR-181, Trial

Court’s Findings of Fact and Conclusions of Law.


       The Court should grant Mr. Evan’s motion for rehearing and address the

issues raised in the application for writ of habeas corpus of this cause and in WR-

82,154-01.


                                         PRAYER


      WHEREFORE, Applicant prays that the motion for rehearing be granted.


                                       RESPECTFULLY SUBMITTED,




                                       __________________________
                                       JASON D. CASSEL
                                       Bar Number: 24006970
                                       jdc@emafirm.com
                                       ALBRITTON LAW FIRM
                                       P.O. Box 2649
                                       Longview, Texas 75606
                                       Phone Number: (903) 758-5200
                                    Facsimile Number: (903) 758-7397


                          CERTIFICATE OF COMPLIANCE


       The undersigned certifies that according to the Microsoft Word word count
tool this document contains 480 words.




                                    ___________________________
                                    Jason D. Cassel




                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
      document has been hand delivered to the Gregg County District Attorney’s
      Office, on this the __26th___ day of __May____________, 2015.




                                    ___________________________
                                    Jason D. Cassel